United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
W.R., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Canton, GA, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 14-1869
Issued: January 28, 2015

Case Submitted on the Record

DECISION AND ORDER
Before:
COLLEEN DUFFY KIKO, Judge
PATRICIA HOWARD FITZGERALD, Judge
ALEC J. KOROMILAS, Alternate Judge

JURISDICTION
On August 25, 2014 appellant filed a timely appeal of a March 24, 2014 merit decision of
the Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal Employees’
Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over
the merits of this case.2
ISSUE
The issue is whether appellant established a traumatic injury in the performance of duty
on February 4, 2014.

1
2

5 U.S.C. § 8101 et seq.

The Board notes that, following the March 24, 2014 decision, OWCP received additional evidence. Appellant
also submitted new evidence with his appeal to the Board. However, the Board may only review evidence that was
in the record at the time OWCP issued its final decision. See 20 C.F.R. § 501.2(c)(1); M.B., Docket No. 09-176
(issued September 23, 2009); J.T., 59 ECAB 293 (2008); G.G., 58 ECAB 389 (2007); Donald R. Gervasi, 57 ECAB
281 (2005); Rosemary A. Kayes, 54 ECAB 373 (2003).

FACTUAL HISTORY
On February 4, 2014 appellant, then a 50-year-old rural carrier associate, filed a traumatic
injury claim alleging that on that day he injured his left elbow when a truck, running a red light,
hit the postal vehicle on the left front side.
In support of his claim, appellant submitted evidence from Northside Hospital, Cherokee
Emergency Services, including a discharge note and acknowledgement of patient regarding
workers’ compensation coverage. The discharge note provided information about appellant’s
diagnosed condition of contusion and that he had been treated by Dr. Glenn Robert Bloom, a
Board-certified emergency room physician.
In a February 4, 2014 Authorization for Examination And/Or Treatment (Form CA-16),
Robert C. Eaton, Postmaster, authorized treatment for bruised left elbow.
By letter dated February 18, 2014, OWCP informed appellant that the evidence of record
was insufficient to establish his claim. Appellant was advised as to the medical and factual
evidence required to support his claim and given 30 days to provide this information. No
evidence was submitted within the allotted time.
By decision dated March 24, 2014, OWCP denied appellant’s claim on the grounds that
fact of injury had not been established. It found the record contained no evidence of a diagnosed
medical condition causally related to the accepted February 4, 2014 incident.
LEGAL PRECEDENT
An employee seeking benefits under FECA3 has the burden of establishing the essential
elements of his or her claim, including the fact that the individual is an employee of the United
States within the meaning of FECA; that the claim was filed within the applicable time
limitation; that an injury was sustained while in the performance of duty as alleged and that any
disability and/or specific condition for which compensation is claimed are causally related to the
employment injury.4 These are the essential elements of each and every compensation claim
regardless of whether the claim is predicated on a traumatic injury or an occupational disease.5
OWCP regulations, at 20 C.F.R. § 10.5(ee) define a traumatic injury as a condition of the
body caused by a specific event or incident or series of events or incidents within a single
workday or shift.6 To determine whether a federal employee has sustained a traumatic injury in
the performance of duty it must first be determined whether a fact of injury has been
established.7 First, the employee must submit sufficient evidence to establish that he actually
3

5 U.S.C. § 8101 et seq.

4

C.S., Docket No. 08-1585 (issued March 3, 2009); Bonnie A. Contreras, 57 ECAB 364 (2006).

5

S.P., 59 ECAB 184 (2007); Joe D. Cameron, 41 ECAB 153 (1989).

6

20 C.F.R. § 10.5(ee); Ellen L. Noble, 55 ECAB 530 (2004).

7

B.F., Docket No. 09-60 (issued March 17, 2009); Bonnie A. Contreras, supra note 4.

2

experienced the employment incident at the time, place, and in the manner alleged.8 Second, the
employee must submit sufficient evidence, generally only in the form of medical evidence, to
establish that the employment incident caused a personal injury.9
ANALYSIS
OWCP accepted that the employment incident of February 4, 2014 occurred at the time,
place, and in the manner alleged. The issue is whether appellant sustained an injury as a result of
the February 4, 2014 employment incident. The Board finds that he did not meet his burden of
proof to establish a condition causally related to the February 4, 2014 employment incident.
In addition to the claim form, appellant submitted a discharge note, providing information
about his diagnosed condition of contusion and that he was treated by Dr. Bloom. This does not
constitute medical evidence and, therefore, fails to establish a medical diagnosis in connection to
the February 4, 2014 employment incident.
As appellant has not submitted any medical evidence to support his allegation that he
sustained an injury related to the February 4, 2014 employment incident, he has failed to meet
his burden of proof to establish the medical component of fact of injury.
The record reflects that the employing establishment issued appellant a Form CA-16 on
February 4, 2014 authorizing medical treatment. The Board has held that where an employing
establishment properly executes a Form CA-16, which authorizes medical treatment as a result of
an employee’s claim for an employment-related injury, it creates a contractual obligation, which
does not involve the employee directly, to pay the cost of the examination or treatment regardless
of the action taken on the claim.10 Although OWCP denied appellant’s claim for an injury, it did
not address whether she is entitled to reimbursement of medical expenses pursuant to the Form
CA-16. Upon return of the case record, OWCP should further address this issue.
Appellant may submit new evidence or argument with a written request for
reconsideration to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a)
and 20 C.F.R. §§ 10.605 through 10.607.
CONCLUSION
The Board finds that appellant has not met his burden of proof to establish that he
sustained an injury in the performance of duty on February 4, 2014, as alleged.

8

D.B., 58 ECAB 464 (2007); David Apgar, 57 ECAB 137 (2005).

9

C.B., Docket No. 08-1583 (issued December 9, 2008); D.G., 59 ECAB 734 (2008); Bonnie A. Contreras, supra
note 4.
10

See D.M., Docket No. 13-535 (issued June 6, 2013). See also 20 C.F.R. §§ 10.300, 10.304.

3

ORDER
IT IS HEREBY ORDERED THAT the March 24, 2014 merit decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: January 28, 2015
Washington, DC

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Patricia Howard Fitzgerald, Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

4

